Case:16-02525-ESL13 Doc#:51 Filed:11/05/20 Entered:11/05/20 12:43:15                         Desc: Main
                           Document Page 1 of 10



                      IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF PUERTO RICO

 IN RE:                                                 CASE NO. 16-02525-ESL

 ROBERTO VELEZ BARBOSA                                  CHAPTER 13
 MELINES RESTO GONZALEZ

 Debtor(s)

                 MOTION TO SUBMIT NEW POST CONFIRMATION PLAN

 TO THE HONORABLE COURT:

        Comes now Debtor(s), represented by the undersigned attorney, and very respectfully aver(s)

 and pray(s) as follows:

        1.      On September 24, 2020, the Debtor(s), by and though counsel, filed a post

 confirmation modification plan (docket no.40).

        2.      Subsequently, on September 29, 2020, the Trustee filed with the Court an unfavorable

 recommendation to the PCM (docket no.41).

        3.      On September 30, 2020 the court issued an Order to Show Cause to Unfavorable

 Recommendation and denying a Post Confirmation Plan dated September 19, 2020.

        4.      On October 21, 2020, was filed an amended Schedule I & J, complying with the

 Unfavorable Recommendation.

        5.      The undersigned respectfully submits this new post confirmation modification plan

 dated November 5, 2020 to comply with Trustee’s unfavorable report.

                WHEREFORE, the Debtor(s) respectfully requests that this Honorable Court take

 notice of the abovementioned and approve the Debtor’s Post Confirmation Modification Plan

 submitted herewith, without the need for a confirmation hearing.

          NOTICE: Within twenty-one (21) days after service as evidenced by the certification, and
 an additional three (3) days pursuant to Fed. R. Bank. P. 9006(f) if you were served by mail, any
 party against whom this paper has been served, or any other party to the action who objects to the
 relief sought herein, shall serve and file an objection or other appropriate response to this paper with
Case:16-02525-ESL13 Doc#:51 Filed:11/05/20 Entered:11/05/20 12:43:15                       Desc: Main
                           Document Page 2 of 10




 the Clerk’s office of the U.S. Bankruptcy Court for the District of Puerto Rico. If no objection or
 other response is filed within the time allowed herein, the paper will be deemed unopposed and may
 be granted unless: (i) the requested relief is forbidden by law; (ii) the requested relief is against
 public policy; or (iii) in the opinion of the Court, the interest of justice requires otherwise.

        RESPECTFULLY SUBMITTED.

        In San Juan, Puerto Rico, this November 5, 2020.

          CERTIFICATE OF SERVICE: I hereby certify that on this same date the foregoing motion
 was filed with the Clerk of the Court using the CM/ECF system, which will send notification of such
 filing to all CM/ECF participants. Furthermore, I certify that notice of this motion was served by
 first class U.S. Mail, postage prepaid, to the non-CM/ECF participants included in the attached
 master address list.

                                    EMG Despacho Legal, CRL
                                      Edificio La Electrónica
                                     Suite 212, Calle Bori 1608
                                    San Juan, Puerto Rico 00927
                                         Tel: (787) 753-0055
                                        Fax: (787) 767-5015
                                  e-mail: lcdomangual@gmail.com

                                By: /s/Edgardo Mangual González
                               EDGARDO MANGUAL GONZÁLEZ
                                        USDC No. 223113

                                  By: /s/José L. Jiménez Quiñones
                                  JOSE L. JIMENEZ QUINONES
                                           USDC No. 203808
                                e-mail: lcdojosejimenez@gmail.com




                                                  2
         Case:16-02525-ESL13 Doc#:51 Filed:11/05/20 Entered:11/05/20 12:43:15                                                              Desc: Main
                                    Document Page 3 of 10
                                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                                    FOR THE DISTRICT OF PUERTO RICO

 In Re:                                                                             Case No.: 16-02525-ESL
 ROBERTO VELEZ BARBOSA
 MELINES RESTO GONZALEZ                                                             Chapter 13

 xxx-xx-2185
 xxx-xx-6609                                                                              Check if this is a pre-confirmation amended plan

                                                                                          Check if this is a post confirmation amended plan
                                                                                          Proposed by:
 Puerto Rico Local Form G                                                                           Debtor(s)
                                                                                                    Trustee
                                                                                                    Unsecured creditor(s)
 Chapter 13 Plan dated                       November 5, 2020        .
                                                                                          If this is an amended plan, list below the sections of the plan that have
                                                                                          been changed.
                                                                                          2.1, 3.1, 4.6



PART 1: Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. The headings contained in this plan are inserted for reference purposes only and shall
                           not affect the meaning or interpretation of this plan.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection
                           to confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the
                           Bankruptcy Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed.
                           See Bankruptcy Rule 3015. In addition, you must file a timely proof of claim in order to be paid under this plan, unless ordered
                           otherwise.

                           If a claim is withdrawn by a creditor or amended to an amount less than the amount already disbursed under the plan on
                           account of such claim: (1) The trustee is authorized to discontinue any further disbursements to related claim; (2) The sum
                           allocated towards the payment of such creditor’s claim shall be disbursed by the trustee to Debtor’s remaining creditors.
                           (3) If such creditor has received monies from the trustee (Disbursed Payments), the creditor shall return funds received in
                           excess of the related claim to the trustee for distribution to Debtor’s remaining creditors. (4) If Debtor has proposed a plan
                           that repays his or her creditors in full, funds received in excess of the related claim shall be returned to the Debtor.

                           The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not
                           the plan includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the
                           provision will be ineffective if set out later in the plan.

 1.1         A limit on the amount of a secured claim, set out in Section 3.2, which may result in                  Included                    Not Included
             a partial payment or no payment at all to the secured creditor
 1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                    Included                    Not Included
             set out in Section 3.4.
 1.3         Nonstandard provisions, set out in Part 8.                                                             Included                    Not Included




Puerto Rico Local Form                                                        Chapter 13 Plan                                                       Page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
         Case:16-02525-ESL13 Doc#:51 Filed:11/05/20 Entered:11/05/20 12:43:15                                                                   Desc: Main
                                    Document Page 4 of 10
 Debtor                ROBERTO VELEZ BARBOSA                                                                   Case number      16-02525-ESL
                       MELINES RESTO GONZALEZ

PART 2: Plan Payments and Length of Plan

2.1          Debtor(s) will make payments to the trustee as follows:

        PMT Amount              Period(s)                                          Period(s) Totals                                Comments
                $725.00 Months 1 through 24                                                  $17,400.00
                $775.00 Months 25 through 29                                                  $3,875.00
                $800.00 Months 30 through 60                                                 $24,800.00
         Subtotals             60 Months                                                     $46,075.00

Insert additional lines if needed

             If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
             payments to creditors specified in this plan.

2.2          Regular payments to the trustee will be made from future income in the following manner:

             Check all that apply
                    Debtor(s) will make payments pursuant to a payroll deduction order.
                    Debtor(s) will make payments directly to the trustee.
                    Other (specify method of payment):

2.3          Income tax refunds:

             Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and
             will comply with 11 U.S.C. § 1325(b)(2). If the Debtor(s) need(s) to use all or a portion of such “Tax Refunds,” Debtor(s) shall seek court
             authorization prior to any use thereof.

2.4          Additional payments:

             Check one.
                     None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

PART3: Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

             Check one.
                     None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                     The Debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                     required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                     by the trustee or directly by the Debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full
                     through disbursements by the trustee, with interest, if any, at the rate stated, pro-rated unless a specific amount is provided
                     below. Unless otherwise ordered by the court, the amounts listed on a proof of claim filed before the filing deadline under
                     Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to the current installment payment and arrearage. In
                     the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. If relief from the automatic stay is
                     ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments under this
                     paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by the plan. The
                     final column includes only payments disbursed by the trustee rather than by the Debtor(s).

 Name of Creditor              Collateral                            Current installment       Amount of            Interest rate on Monthly PMT on        Estimated
                                                                     payments                  arrearage (if any)   arrearage        arrearage             total
                                                                     (including escrow)                             (if any)                               payments by
                                                                                                                                                           trustee
                               URB PRADERAS
                               A-12 CALLE
                               AMAZONITA
 BPPR                          Gurabo, PR                                     $796.10               $3,867.45                                                   $3,867.45
                                                                     Disbursed by:
                                                                        Trustee                                                Months Starting on Plan Month
                                                                        Debtor(s)
Puerto Rico Local Form G (LBF-G)                                                           Chapter 13 Plan                                               Page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
         Case:16-02525-ESL13 Doc#:51 Filed:11/05/20 Entered:11/05/20 12:43:15                                                                   Desc: Main
                                    Document Page 5 of 10
 Debtor                ROBERTO VELEZ BARBOSA                                                                   Case number      16-02525-ESL
                       MELINES RESTO GONZALEZ

 Name of Creditor              Collateral                            Current installment       Amount of            Interest rate on Monthly PMT on        Estimated
                                                                     payments                  arrearage (if any)   arrearage        arrearage             total
                                                                     (including escrow)                             (if any)                               payments by
                                                                                                                                                           trustee
 FIDELITY
 INVESTMENTS
 INSTITUTIONAL                 401(k): FIDELITY
 OPERA                         INVESTMENTS                                    $111.00                    $0.00                                                        $0.00
                                                                     Disbursed by:
                                                                        Trustee                                                Months Starting on Plan Month
                                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.

             Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506.

             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien Avoidance.

             Check one.
                     None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

3.6          Pre-confirmation adequate protection monthly payments (“APMP”) to be paid by the trustee.

                  Payments pursuant to 11 USC §1326(a)(1)(C):

               Name of secured creditor                                          $ Amount of APMP                                      Comments


 POPULAR AUTO                                                        150.00                                         UNTIL CONFIRMATION OF THE PLAN
 RELIABLE FIN.                                                       150.00                                         UNTIL CONFIRMATION OF THE PLAN

             Insert additional claims as needed.

             Pre-confirmation adequate protection payments made through the plan by the trustee are subject to the corresponding statutory fee.

3.7          Other secured claims modifications.

             Check one.

                          None. If “None” is checked, the rest of § 3.7 need not be completed or reproduced.


                          Secured claims listed below shall be modified pursuant to 11 U.S.C. § 1322(b)(2) and/or § 1322(c)(2). Upon confirmation, the
                          trustee shall pay the allowed claim as expressly modified by this section, at the annual interest rate and monthly payments
                          described below. Any listed claim will be paid in full through disbursements by the trustee, with interest, if any, at the rate stated,
                          pro-rated unless a specific amount is provided below. Unless otherwise ordered by the court, the amounts listed on a proof of
                          claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below. In the
                          absence of a contrary timely filed proof of claim, the amounts stated below are controlling.If no monthly payment amount is
                          listed below, distribution will be prorated according to plan section 7.2.


Puerto Rico Local Form G (LBF-G)                                                           Chapter 13 Plan                                               Page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
         Case:16-02525-ESL13 Doc#:51 Filed:11/05/20 Entered:11/05/20 12:43:15                                                           Desc: Main
                                    Document Page 6 of 10
 Debtor                ROBERTO VELEZ BARBOSA                                                          Case number      16-02525-ESL
                       MELINES RESTO GONZALEZ

 Name of               Claim ID#             Claim            Modified        Modified    Modified P&I     Property   Property     Total           Estimated total
 creditor                                    Amount           interest rate   term                         taxes      Insurance    monthly         PMTs by
                                                                              (Months)                     (Escrow)   (Escrow)     payment         trustee

 POPULA                                      $17,57
 R AUTO                CL#3                  4.74                                                                                                       $17,574.74
                                                 To
                                             be paid
                                             in full
                                             100%                                                                     Starting on Plan Month _
 RELIABL                                     $12,00
 E FIN.                CL#1                  5.00                                                                                                       $12,005.00
                                                 To
                                             be paid
                                             in full
                                             100%                                                                     Starting on Plan Month _

Insert additional claims as needed.

PART 4: Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may vary during the term of the plan, nevertheless are estimated for confirmation purposes to be
             10 % of all plan payments received by the trustee during the plan term.

4.3          Attorney’s fees

             Check one.

               Flat Fee: Attorney for Debtor(s) elect to be compensated as a flat fee for their legal services, up to the plan confirmation, according to
             LBR 2016-1(f).

OR

                Fee Application: The attorneys’ fees amount will be determined by the court, upon the approval of a detailed application for fees and
             expenses, filed not later than 14 days from the entry of the confirmation order.

                              Attorney’s fees paid pre-petition:                                                                  $ 390.00
                              Balance of attorney’s fees to be paid under this plan are estimated to be:                          $ 2,610.00
                              If this is a post-confirmation amended plan, estimated attorney’s fees:                             $ 500.00

4.4          Priority claims other than attorney’s fees and those treated in §§ 4.5, 4.6

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

                          The Trustee shall pay in full all allowed claims entitled to priority under §507, §1322(a)(2), estimated in $1,473.35

              Name of priority creditor                                                          Estimate amount of claim to be paid
              IRS                                                                                $1,473.35

Insert additional claims as needed.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.



Puerto Rico Local Form G (LBF-G)                                                    Chapter 13 Plan                                              Page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
         Case:16-02525-ESL13 Doc#:51 Filed:11/05/20 Entered:11/05/20 12:43:15                                                       Desc: Main
                                    Document Page 7 of 10
 Debtor                ROBERTO VELEZ BARBOSA                                                   Case number        16-02525-ESL
                       MELINES RESTO GONZALEZ

                          None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



4.6          Post confirmation property insurance coverage
             Check one.
                      None. If “None” is checked, the rest of § 4.6 need not be completed or reproduced.

                          The Debtor(s) propose to provide post confirmation property insurance coverage to the secured creditors listed below:

 Name of creditor insured Insurance Company                           Insurance coverage             Estimated insurance        Estimated total
                                                                      beginning date                 premium to be paid         payments by trustee

                                        UNIVERSAL EASTERN
 POPULAR AUTO                           AMERICAN INSURANCE            04/2019                                         $55.00                        $1,566.00
                                                                                                     Disbursed by:
                                                                                                        Trustee
                                                                                                        Debtor(s)

                                        UNIVERSAL EASTERN
 RELIABLE AUTO                          AMERICAN INSURANCE            10/2018                                         $58.00                        $1,155.00
                                                                                                     Disbursed by:
                                                                                                        Trustee
                                                                                                        Debtor(s)

Insert additional claims as needed.

PART 5: Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata. If more than one option is checked, the option
             providing the largest payment will be effective.

      Check all that apply.

                The sum of $         .
                      % of the total amount of these claims, an estimated payment of $        .
                The funds remaining after disbursements have been made to all other creditors provided for in this plan.
                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $            .

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims.

             Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims.
             Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

PART 6: Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts and
             unexpired leases are rejected.

             Check one.
                     None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

                          Assumed items. Current installment payments will be disbursed either by the trustee or directly by the Debtor(s), as specified

Puerto Rico Local Form G (LBF-G)                                            Chapter 13 Plan                                                  Page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
         Case:16-02525-ESL13 Doc#:51 Filed:11/05/20 Entered:11/05/20 12:43:15                                                            Desc: Main
                                    Document Page 8 of 10
 Debtor                ROBERTO VELEZ BARBOSA                                                            Case number      16-02525-ESL
                       MELINES RESTO GONZALEZ

                          below, subject to any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column
                          includes only payments disbursed by the trustee rather than by the Debtor(s).

 Name of Creditor              Description of leased property Current installment payment              Amount of arrearage to be   Treatment of      Estimated
                               or executory contract                                                   paid                        arrearage         total
                                                                                                                                   (Refer to         payments to
                                                                                                                                   other plan        trustee
                                                                                                                                   section if
                                                                                                                                   applicable)
 BERTHA
 MENENDEZ                      RENT AGREEMENT                                            $100.00                          $0.00                                $0.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)


PART 7: Vesting of Property of the Estate & Plan Distribution Order

7.1        Property of the estate will vest in the Debtor(s) upon
      Check the appliable box:
            Plan confirmation.
            Entry of discharge.
            Other:

7.2          Plan distribution by the trustee will be in the following order:
             (The numbers below reflect the order of distribution; the same number means prorated distribution among claims with the same number.)

             1. Distribution on Adequate Protection Payments (Part 3, Section 3.6)
             1. Distribution on Attorney’s Fees (Part 4, Section 4.3)
             1. Distribution on Secured Claims (Part 3, Section 3.1) – Current contractual installment payments
             2. Distribution on Post Confirmation Property Insurance Coverage (Part 4, Section 4.6)
             2. Distribution on Secured Claims (Part 3, Section 3.7)
             2. Distribution on Secured Claims (Part 3, Section 3.1) – Arrearage payments
             3. Distribution on Secured Claims (Part 3, Section 3.2)
             3. Distribution on Secured Claims (Part 3, Section 3.3)
             3. Distribution on Secured Claims (Part 3, Section 3.4)
             3. Distribution on Unsecured Claims (Part 6, Section 6.1)
             4. Distribution on Priority Claims (Part 4, Section 4.4)
             5. Distribution on Priority Claims (Part 4, Section 4.5)
             6. Distribution on Unsecured Claims (Part 5, Section 5.2)
             6. Distribution on Unsecured Claims (Part 5, Section 5.3)
             7. Distribution on General Unsecured claims (Part 5, Section 5.1)

             Trustee’s fees are disbursed before each of the distributions above described pursuant to 28 U.S.C. § 586(e)(2).

PART 8: Nonstandard Plan Provisions

8.1          Check "None" or list the nonstandard plan provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

Each paragraph below must be numbered and labeled in boldface type, and with a heading stating the general subject matter of the
paragraph.


The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
 8.2 This Section modifies LBF-G, Part 2, Section 2.3: Income Tax Refunds to be used to fund the plan:
 Tax refunds will be devoted each year, as periodic payments, to fund the plan until the plan's completion. The tender of such
 payments shall deem the plan modified by such amounts, increasing the base without the need of further Notice, Hearing or Court

Puerto Rico Local Form G (LBF-G)                                                     Chapter 13 Plan                                              Page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
         Case:16-02525-ESL13 Doc#:51 Filed:11/05/20 Entered:11/05/20 12:43:15                                             Desc: Main
                                    Document Page 9 of 10
 Debtor                ROBERTO VELEZ BARBOSA                                           Case number       16-02525-ESL
                       MELINES RESTO GONZALEZ

 Order. If the Debtor(s) need(s) to the use all or portion of such "Tax Refunds", Debtor(s) shall seek Court's authorization prior to any
 use of funds

 8.3 This Section modifies LBF-G, Part 3, Sections 3.1, 3.3, 3.4 & 3.7 : Retention of Lien :
 Secured creditors will retain their liens.

 8.4 This Section modifies Part 3.6 Pre-Confirmation Adequate Protection Monthly Payments (“APMP”) to be paid by the
 trustee.
 ADEQUATE PROTECTION PAYMENT TO RELIABLE (CL#1, AUTO LOAN) IN THE AMOUNT OF $150.00 AFTERCONFIRMATION
 CONTINUE TO PAY $150.00 TO RELIABLE (CLAIM #1, AUTO LOAN) SIMULTANEOUSLY WITH THEATTORNEY FEES UNTIL
 THESE ARE PAID. THEREAFTER, RELIABLE (CLAIM#1, AUTO LOAN) WILL BE PAIDPRORATA WITH OTHER SECURED
 PROVISION. INSURANCE TO BE PROVIDED AT MATURITY DATE (10/2018) TORELIABLE BY EASTERN AMERICAN
 UNIVERSAL INSURANCE THROUGH THE PLAN BY TRUSTEE.

 ADEQUATE PROTECTION PAYMENT TO POPULAR AUTO (CLAIM #3, AUTO LOAN) IN THE AMOUNT OF $150.00.
 AFTERCONFIRMATION CONTINUE TO PAY $150.00 TO POPULAR AUTO (CLAIM #3, AUTO LOAN) SIMULTANEOUSLY WITH
 THEATTORNEY FEES UNTIL THESE ARE PAID. THEREAFTER, POPULAR AUTO (CLAIM#3, AUTO LOAN) WILL BE
 PAIDPRORATA WITH OTHER SECURED PROVISION. INSURANCE TO BE PROVIDED AT MATURITY DATE (04/2021) TO
 POPULARAUTO BY EASTERN AMERICAN UNIVERSAL INSURANCE THROUGH THE PLAN BY TRUSTEE

 8.5 This Section modifies LBF-G, Part 2, Section 2.4:
 Any non-exempt proceeds received from state court action against GROVE HOTEL GROUP, LTD. AND SCALA'S GROUP, INC., will
 be used to fund the plan. After its confirmation, and without further notice, hearing or court order, the plan shall be deemed modified
 by increment in its base, in an amount equal to the amount received from the non-exempt proceeds. This judicial tort complaint is a
 portion of the asset which may produce a liquidation value for the estate in the amount of $11,285.00 at presente value for $13,090.00
 and such value is contingent on the outcome of the complaint.

Insert additional lines as needed.

PART 9: Signature(s)

       /s/ Lcdo. Edgardo Mangual Gonzalez                             Date   November 5, 2020
       Lcdo. Edgardo Mangual Gonzalez 223113
       Signature of Attorney of Debtor(s)

       /s/ ROBERTO VELEZ BARBOSA                                      Date       November 5, 2020
       ROBERTO VELEZ BARBOSA
       /s/ MELINES RESTO GONZALEZ                                     Date       November 5, 2020
       MELINES RESTO GONZALEZ

By filing this document, the attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also certify(ies) that the
wording and order of the provisions in this chapter 13 plan are identical to those contained in Local Form G (LBF-G), other than any
nonstandard provisions included in Part 8.




Puerto Rico Local Form G (LBF-G)                                     Chapter 13 Plan                                               Page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
             Case:16-02525-ESL13 Doc#:51 Filed:11/05/20 Entered:11/05/20 12:43:15 Desc: Main
Label Matrix for local noticing      RELIABLE FINANCIAL SERVICES
                                         Document          Page 10 of 10 US Bankruptcy Court District of P.R.
0104-3                                               PO BOX 21382                                         Jose V Toledo Fed Bldg & US Courthouse
Case 16-02525-ESL13                                  SAN JUAN, PR 00928-1382                              300 Recinto Sur Street, Room 109
District of Puerto Rico                                                                                   San Juan, PR 00901-1964
Old San Juan
Fri Apr 8 11:16:19 AST 2016
AMERICAN AIRLINE CREDIT UNION                        AMERICAN EXPRESS                                     AUTORIDAD DE ENERGIA ELECTRICA
PO BOX 660493                                        PO BOX 297879                                        P.O. BOX 363508
DALLAS, TX 75266-0493                                FORT LAUDERDALE, FL 33329-7879                       SAN JUAN, PR 00936-3508



BANCO SANTANDER                                      BPPR                                                 COLON ATIENZA LEGAL &
PO BOX 362589                                        P.O. BOX 362708                                      REPOSSESSION SERVICES, PSC.
SAN JUAN, PR 00936-2589                              SAN JUAN, PR 00936-2708                              PO BOX 21382
                                                                                                          SAN JUAN, PR 00928-1382


CREDIT MANAGEMENT LP                                 FIDELITY INVESTMENTS INSTITUTIONAL OPERA             INTERNAL REVENUE SERVICES
4200 INTERNATIONAL PKWY                              82 DEVONSHIRE STREET                                 2970 MARKET STREET
Carrollton, TX 75007-1912                            Boston, MA 02109-3614                                MAIL STOP 5 Q-30.133
                                                                                                          PHILADELPHIA, PA 19104-5002


IRS                                                  PAY PAL BUYER CREDIT                                 POPULAR AUTO
PO BOX 7346                                          P.O. BOX 960080                                      P.O. BOX 366818
PHILADELPHIA, PA 19101-7346                          ORLANDO, FL 32896-0080                               SAN JUAN, PR 00936-6818



ALEJANDRO OLIVERAS RIVERA                            EDGARDO MANGUAL GONZALEZ                             MELINES RESTO GONZALEZ
ALEJANDRO OLIVERAS CHAPTER 13 TRUS                   EMG DESPACHO LEGAL, CRL.                             PO BOX 7601
PO BOX 9024062                                       EDIFICIO LA ELECTRONICA                              CAGUAS, PR 00726-7601
SAN JUAN, PR 00902-4062                              SUITE 201-A, CALLE BORI 1608
                                                      SAN JUAN, PR 00927-6112

MONSITA LECAROZ ARRIBAS                              ROBERTO VELEZ BARBOSA
OFFICE OF THE US TRUSTEE (UST)                       PO BOX 7601
OCHOA BUILDING                                       CAGUAS, PR 00726-7601
500 TANCA STREET SUITE 301
SAN JUAN, PR 00901



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


(d)RELIABLE FINANCIAL SERVICES, INC.                 End of Label Matrix
P.O. BOX 21382                                       Mailable recipients      19
SAN JUAN, PR 00928-1382                              Bypassed recipients       0
                                                     Total                    19
